Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments and amendments, filed 18 July 2022, with respect to the rejection(s) of claim(s) 10-20 have been fully considered and are persuasive. Specifically, Applicant amended the claims to include new limitations that warrant a new grounds of rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Halevy, Gill and Sommerich as presented below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 10-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 10 recite the limitations “mounted inside the body”, “extends through the first lock device and into the vessel” which are directed to a human organism. ).  Applicant is suggested to use “configured to language” when describing claim elements in relation to anatomy. For example, “mounted inside the body” is interpreted as –configured to be mounted inside the body--.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites the limitation “implanting an anchor to solely an external surface” which does not comply with the written description requirement. The specification does not provide description that the anchor is “solely” implanted to the anchor. On the contrary, figure 10 shows multiple elements inside the body that the anchor contacts and it appears the anchor is not solely implanted to the anchor. In an effort to compact prosecution, the limitation “implanting an anchor to solely an external surface” is interpreted as –implanting an anchor to an external surface--.
Claim 17 recites the limitation “inside the body to engage solely atop the external surface” which does not comply with the written description requirement. The specification does not provide description that the anchor is “solely” implanted to the anchor. On the contrary, figure 10 shows multiple elements inside the body that the anchor contacts and it appears the anchor is not solely implanted to the anchor. In an effort to compact prosecution, the limitation “inside the body to engage solely atop the external surface” is interpreted as “inside the body to engage the external surface”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 13 recites the limitation “implanting an anchor to solely an external surface” which renders the claim indefinite. It is unclear how the anchor is solely on the external surface of a drain vessel since it appears the figure 10 shows multiple elements inside the body that the anchor contacts and not the anchor solely implanted on the external surface. Further, the specification does not provide description that the anchor is “solely” implanted to the anchor. In an effort to compact prosecution, the limitation “implanting an anchor to solely an external surface” is interpreted as –implanting an anchor to an external surface--.
Claim 17 recites the limitation “inside the body to engage solely atop the external surface” which renders the claim indefinite. It is unclear how the anchor is solely on the external surface of a drain vessel since it appears the figure 10 shows multiple elements inside the body that the anchor contacts and not the anchor solely implanted on the external surface. Further, the specification does not provide description that the anchor is “solely” implanted to the anchor. In an effort to compact prosecution, the limitation “inside the body to engage solely atop the external surface” is interpreted as --inside the body to engage the external surface--.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Vessel enclosure layer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 10-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Halevy (US 6663589).
Regarding claim 10, Halevy discloses a catheter for connection to a vessel (body including an exterior passage 202, figure 3) comprising an anchor (260, figure 3) mounted to an exterior surface of the vessel enclosure layer inside the body (figure 3 on surface of the passage, col 7, lines 49-66, the anchor is on the inside of the body as depicted in figure 3), the anchor includes a first lock device (266, figure 3, col 7, lines 49-66) and a drain tube (200, figure 3, conduit can be used for draining, col 5, lines 27-29) extends through the first lock device and into the vessel inside the enclosure layer, the drain tube  includes a second lock device (220, figure 3, col 7, lines 49-66) mating with the first lock device forming a substantially watertight connection between the inside of the drain tube and the reservoir inside of the vessel (col 7, lines 49-66, Inflating balloon 220 and inserting rods 266 into passage 202 also expands web 269 and establishes a seal between both sides of web 269, preventing fluid flow between the proximal and the distal ends of catheter 200).

    PNG
    media_image1.png
    478
    621
    media_image1.png
    Greyscale

Regarding claim 11, Halevy further discloses an external cap (proximal portion of tube 210 outside of the body) connected to the drain tube outside the body, external cap encloses a first conduit (216, figure 3) for draining the vessel via the drain tube and a second conduit (212, figure 3) connected to the second lock device (col 7, lines 49-66), wherein the second lock device is actuated via the second conduit to activate locking mate with the first lock device forming the substantially watertight connection (col 7, lines 49-66).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halevy in view of Sommerich (US 2004/0243064).
Regarding claim 12, Halevy does not teach a sleeve having an extension for circling the drain tube and a flange. 
Sommerich discloses access devices in the same field of endeavor as the Applicant. Sommerich teaches a sleeve (12) having an extension for circling the drain tube (sleeve 12 encloses catheter 50, figure 2) and a flange (16). 
Sommerich provides the sleeve to reduce microbial contamination from the surrounding tissue (abstract). It would have been obvious to a person of ordinary skill in the art to modify the cited prior art with Sommerich to prevent contamination. Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify Halevy with the sleeve of Sommerich to prevent contamination of the catheter with potential bacteria from surrounding tissue thus lowering contamination.
Claim 13-14, 16-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Gill (US 2005/0251174) in view of Keast (US 2012/0289815).
Regarding claim 13, Gill discloses a method of tissue bonding for a catheter comprising the steps of implanting anchor to a drain vessel (figure 141-144, [0324]) inside the body (figure 142-144 shows the anchor inside the body) including an enclosure layer (2) of the external surface and an internal surface (opposite surface to the surface of contact) and a reservoir within the enclosure (enclosure inside layer 2), guiding a drain tube (3510, figure 142, [0329]) through the anchor ([0324-0327]) and extend to the inside of the drain vessel inside the body (figure 141-144) and locking the drain tube to the anchor to form a substantially watertight seal between an inside of the drain tube to inside of the drain vessel inside the body([0330], [0332]).
Gill does not teach implanting the anchor to an exterior surface of the drain vessel.
Keast discloses a tissue bonding device which teaches implanting the anchor (392, figures 3A-3G) that extends to the exterior surface of the drain vessel.
Keast provides the extended anchor in order to fully secure the anchor to the vessel walls ([0132]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Gill with Keast by extending the anchor to reach the exterior of the vessel as taught by Keast to fully secure the anchor to the vessel walls ([0132]).
Regarding claim 14, Gill discloses the step of locking reversibly (deflating and inflating the balloon ([0324-0327]) connect the drain tube to anchor (balloon 3520 when inflated presses between straps 3430 exerting pressure on the walls and seal off the bladder opening [330]).
Regarding claim 16, Gill discloses the step of guiding and locking are performed after implantation (inserting the catheter and then inflating the balloon [0327]).
Regarding claim 17, Gill further discloses the vessel is a bladder (2) which is inside the body but does not teach the anchor is bonded inside the body to the external surface of the bladder.
Keast discloses a tissue bonding device which teaches implanting the anchor (392, figures 3A-3G) inside the body that extends to the exterior surface of the drain vessel.
Keast provides the extended anchor in order to fully secure the anchor to the vessel walls ([0132]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Gill with Keast by extending the anchor to reach the exterior of the vessel as taught by Keast to fully secure the anchor to the vessel walls ([0132]) The resulting device would be an anchor that extends to the exterior of the bladder.
Regarding claim 20, Gill discloses the anchor is removable (equivalent part 1430 may be removed [0282]). The anchors are dissolvable ([0365]) which makes the device necessarily replaceable.
Claim 15, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Gill in view of Sommerich.
Regarding claims 15 and 18-19, the Gill discloses the invention as claimed in claim 13, however does not teach shielding the drain tube and transcutaneous layers by a sleeve to prevent microbial.
Sommerich is directed to a percutaneous access device relatively pertinent to the field of endeavor as Applicant as it is an implantation device. Sommerich teaches a transcutaneous sleeve (12, figure 2) having a flange (16) extending laterally from an upper edge of a transcutaneous extension of the sleeve (figure 4). Sommerich teaches the step of shielding the drainage tube ([0024]). The sleeve is replaceable as the entire device is replaceable ([0020]).
Sommerich provides the sleeve to reduce microbial contamination from the surrounding tissue (abstract). It would have been obvious to one of ordinary skill in the art to modify the cited prior art with Sommerich to prevent contamination. Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify Gill with the sleeve of Sommerich to prevent contamination of the catheter with potential bacteria from surrounding tissue thus lowering contamination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761


/KAI H WENG/            Examiner, Art Unit 3781